Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Applicant propose amendments to specifications dated 05/11/2022 to provide a more legible table. However, there appear to be a few typos when compared to originally filed specifications and to original grandparent case 15/210,730 also US Patent 10,080,062, from which this application claims priority.
Based on comparison with specifications filed in grandparent case, please replace former paragraph 0146 with the following amended paragraph:

[0146] This is described in Algorithm 2.2 below. The term ƒ is used as a sparse vector that receives also negative integer indices. The set S is the set of all neighbors of x(ti) on the path and can be computed quickly using the PPLEB algorithm. It is easy to verify that if the number of neighbors of x(ti) is bounded by some constant nnear then the number of non-zeros in the vector ƒ is bounded by nnear/ζ which is only a constant factor larger. The final stage of the algorithm is to output a specific value of δ if            
                f
                (
                
                    
                        
                            
                                δ
                            
                            /
                            
                                τ
                            
                        
                    
                
                )
            
         is above some threshold value.
Algorithm 2 Efficient likelihood update. 
1: 	            
                f
                ←
                0
            
        
2:	            
                w
                h
                i
                l
                e
                
                    
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                
                            
                            
                                '
                            
                        
                        ,
                        x
                        
                            
                                
                                    
                                        
                                            
                                                t
                                            
                                            
                                                j
                                            
                                        
                                    
                                    
                                        '
                                    
                                
                            
                        
                    
                
                ∈
                I
                N
                P
                U
                T
                 
                d
                o
            
        
3:		            
                f
                ←
                
                    
                        
                            
                                1
                                -
                                ξ
                            
                        
                    
                    
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                
                            
                            
                                '
                            
                        
                        
                            
                                t
                            
                            
                                j
                            
                        
                        -
                        
                            
                                1
                            
                            
                                '
                            
                        
                    
                
                f
            
        
4:		            
                Ѕ
                ←
                
                    
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        i
                                    
                                
                                ,
                                P
                                
                                    
                                        
                                            
                                                t
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                            
                        
                    
                    
                         
                        
                            
                                
                                    
                                        x
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                t
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                    
                                                        '
                                                    
                                                
                                            
                                        
                                        -
                                        P
                                        
                                            
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        ≤
                        r
                    
                
            
        
5:		            
                f
                o
                r
                 
                
                    
                        
                            
                                t
                            
                            
                                i
                            
                        
                        ,
                         
                        P
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                
                 
                ∈
                Ѕ
                 
                d
                o
            
        
6:			            
                δ
                ←
                
                    
                        
                            
                                t
                            
                            
                                j
                            
                        
                    
                    
                        '
                    
                
                -
                
                    
                        t
                    
                    
                        i
                    
                
            
        
7:			            
                f
                
                    
                        
                            
                                
                                    
                                        δ
                                    
                                    /
                                    
                                        τ
                                    
                                
                            
                        
                    
                
                ←
                f
                
                    
                        
                            
                                
                                    
                                        δ
                                    
                                    /
                                    
                                        τ
                                    
                                
                            
                        
                    
                
                +
                
                    
                        e
                    
                    
                        -
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                        
                                                            
                                                                
                                                                    
                                                                        t
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                        -
                                                        P
                                                        
                                                            
                                                                
                                                                    
                                                                        t
                                                                    
                                                                    
                                                                        '
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                δ
                                                r
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        
8:		end for
9:		Set all f values below threshold             
                ∈
            
         to zero.
10:	end while





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425